     Case: 4:18-cv-02091-SEP Doc. #: 22 Filed: 02/11/19 Page: 1 of 2 PageID #: 85




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

MIKEL NEIL (deceased),                           )
                                                 )
         Plaintiff,                              )
                                                 )
v.                                               )       4:18-cv-2091-CAS
                                                 )
JON BELMAR et al.,                               )
                                                 )
         Defendants.                             )

            MOTION OF DEFENDANTS BELMAR AND ST. LOUIS COUNTY
           TO DISMISS COUNTS I THROUGH IV OF PLAITIFF’S COMPLAINT

         COME NOW Defendants Belmar and St. Louis County, and pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure ask the Court to Dismiss Counts I through IV of Plaintiff’s

Complaint for failure to state a claim upon which relief may be granted. As grounds for the

Motion, Defendants Belmar and St. Louis County state as follows:

      1. Plaintiff has failed to plead facts in Count I to support a claim for liability against

         Defendants Belmar and St. Louis County sufficient to subject them to liability under 42

         U.S.C. § 1983 for the acts of the individual defendants Mark Jakob and Alex Maloy.

      2. Plaintiff has failed to plead facts in Count II to support a claim for liability against

         Defendants Belmar and St. Louis County sufficient to subject them to liability under 42

         U.S.C. § 1983 for the acts of the individual defendants Mark Jakob and Alex Maloy.

      3. Plaintiff asserts a claim in Count III for negligent hiring, training and supervision against

         Defendants Belmar and St. Louis County under 42 U.S.C. § 1983, but negligence cannot

         form the basis of liability under § 1983.

      4. Plaintiff has only pled conclusions, and not facts to support a claim for civil conspiracy in

         Count IV.
  Case: 4:18-cv-02091-SEP Doc. #: 22 Filed: 02/11/19 Page: 2 of 2 PageID #: 86




   5. Defendants file a Memorandum of Law in Support of their Motion to Dismiss, and

       incorporate all reasons and grounds for dismissal included in the Memorandum of Law in

       the instant Motion.

       WHEREFORE, for all of the above stated reasons, as well as those contained in the

Memorandum of Law in Support of their Motion to Dismiss, Defendants Belmar and St. Louis

County ask this Court to grant their Motion to Dismiss, and Dismiss Counts I though IV of

Plaintiff’s Complaint.


                                                    PETER J. KRANE
                                                    COUNTY COUNSELOR



                                                    /s/ Priscilla F. Gunn
                                                    Priscilla F. Gunn #29729MO
                                                    Associate County Counselor
                                                    41 S. Central, Ninth Floor
                                                    Clayton, MO 63105
                                                    Pgunn@stlouisco.com
                                                    (314) 615-7042
                                                    (314) 615-3732 (fax)
                                                    Attorney for Defendants St. Louis
                                                    County and Jon Belmar


                                 CERTIFICATE OF SERVICE

A copy of the forgoing was served on all counsel of record though the Court’s electronic filing
system this 11th day of February, 2019.

/s/ Priscilla F. Gunn
